Case: 1:18-cv-06467 Document #: 29 Filed: 02/05/19 Page 1 of 1 Page|D #:120

[|f you need additional space for ANY section, please attach an additional sheet and reference that section.]

U.S. District Court for the Northern District Of illinois
Appearance Form for Pro Se Litigants

 

information entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PR|NT iegib|y.

` . F ` ` 1:18-CV-06467
Case Titie: Hamngton v ay Servlcu Case Number:

 

An appearance is hereby filed by the undersigned as a pro se litigant

James C. Harrington

 

 

Name:
34186 N Redtop Rd
Street Address:
_ _ Round Lake, lL 60073
City/State/Zip:

 

8?7-204-1696
Phone umber:

., … 12-101"‘\8

/ V\Stgnature Executed on (date)

 

 

 

REQUEST TO RECE|VE NOT|CE THROUGH E-MA|L

if you check the box below and provide an e-mai| address in the space provided, you will receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civtl Procedure
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mai| address if you do not check it frequently.

l request to be sent notices from the court via e-mail. l understand that by making this request, l
am waiving the right to receive a paper copy of any electronically filed document in this case. l
understand that if my e-mai| address changes l must promptly notify the Court in writing.

info@threehandyguys.com
E-Mail Address (P|ease PR|NT legibly.)

 

Rev. 06/23/2016

[|f you need additional space for AN¥ section, please attach an additional sheet and reference that section.]

